Birdsong, Presiding Judge.
Jackie G. Sellers appeals the grant of summary judgment to Air Therm Company, Inc., in her action seeking damages arising from a motor vehicle accident in which her vehicle was run off the road by a hit-and-run driver. Sellers’ complaint alleged that the other vehicle was owned and operated by Air Therm, but in its answer Air Therm denied this allegation.
At her deposition Sellers testified that she had been driving in a traffic lane next to a white van for some time when suddenly the van pulled into her lane because a car ahead of the van had slammed on its brakes. To avoid hitting the van, Sellers jerked her car to the right, but she ran off the road and struck a tree. Sellers also testified that, after stopping momentarily, the van fled the scene of the accident, and, even though the van was pursued by the police, Sellers’ briefs in this Court and the court below acknowledge that the van was “never positively identified.”
Sellers testified that the vehicle that ran her off the road was a white service van with red writing on both sides. The writing said in big, bold, red or burnt orange letters “Air Therm.” The van also had a Georgia license plate that was issued in Chatham County, but Sellers did not recall the letters or numbers on the license plate. Further, also Sellers testified that she saw that the van was being driven by a white male with dark brown hair.
*306Based on Sellers’ deposition testimony, Air Therm moved for summary judgment contending that there was no evidence that it owned the van in question and also contending that there was no evidence that the van was being operated by an employee or agent of Air Therm who was acting within the course and scope of his or her employment. In her response to Air Therm’s motion, Sellers provided no additional evidence, but instead argued that a jury issue was presented because she “positively identified [d]efendant’s name and logo on the back of the white van which forced her off the road,” and Air Therm “denied having a vehicle in the area at the time of the accident.” After the trial court granted Air Therm’s motion for summary judgment, Sellers appeals. Held:
The issue in this appeal concerns the nature of proof required to sustain a verdict in a hit-and-run vehicle collision in which the only evidence supporting the plaintiff’s claim is the plaintiff’s testimony that, by her visual observation only, the hit-and-run vehicle had the distinctive insignia of the defendant. Acknowledging that the law in this State on this point holds that this testimony is insufficient (see, e.g., McCoy v. Southern Bell Tel. &c. Co., 172 Ga. App. 26 (322 SE2d 76); Burns v. United Parcel Svc., 135 Ga. App. 890 (219 SE2d 624)), Sellers asks us to reconsider our earlier precedents.
We have done so and find unpersuasive Sellers’ argument that these cases should be overruled because they encourage drivers involved in accidents to flee the scene. There is no evidence that in the many years these cases and the other cases that preceded them have been the law the number of hit-and-run accidents has increased. Further, although we appreciate the harsh effect this law may have in an individual case, we must balance that effect against the impact of imposing liability based merely upon testimony that a company’s name was observed on a vehicle that allegedly caused an accident. Therefore, we decline to overrule these and the other precedents upon which these cases are based. Accordingly, this appeal is controlled by McCoy v. Southern Bell Tel. &c. Co., supra, and Burns v. United Parcel Svc., supra, and the trial court did not err by granting summary judgment to Air Therm Company, Inc.
Although the dissent would distinguish McCoy v. Southern Bell Tel. &c. Co. and Burns v. United Parcel Svc. because those cases concerned appeals from the grants of directed verdicts and not the grant of summary judgment as in the present appeal, we find no basis for such a distinction.
“A motion for summary judgment is analogous to a motion for a directed verdict. OCGA § 9-11-50. The function of the trial court in ruling on either requires the trial court to determine whether the movant is entitled to a judgment as a matter of law on the facts established and whether there is a genuine issue as to any material *307fact. OCGA §§ 9-11-56; 9-11-50; Standard Accident Ins. Co. v. Ingalls Iron Works Co., 109 Ga. App. 574, 575 (136 SE2d 505) (1964). If the movant can show the court that any essential element, under any theory of recovery, is missing and incapable of proof, the movant is entitled to summary judgment as a matter of law, notwithstanding any issue of material fact regarding any other essential element. Waldrep v. Goodwin, 230 Ga. 1, 2 (195 SE2d 432) (1973). When a motion for summary judgment is made and properly supported, the opposing party must respond and set forth specific facts showing a genuine issue for trial or else summary judgment, if appropriate, shall be entered. OCGA § 9-11-56 (e); Meade v. Heimanson, 239 Ga. 177, 178 (236 SE2d 357) (1977). Summary judgment was designed to enable the trial judge to filter out sham issues which may cause needless and time-consuming litigation. ‘The trial judge must separate what is formal or pretended in denial or averment from what is genuine or substantial, so that only the latter may subject a party to the burden of a trial.’ Holland v. Sanfax Corp., 106 Ga. App. 1, 5 (126 SE2d 442) (1962).” Porter v. Felker, 261 Ga. 421, 422 (405 SE2d 31). “‘(S)ummary judgment may be granted on evidence that would compel the direction of a verdict; and should be denied when a directed verdict would be improper.’ 6 Moore’s Federal Practice, Para. 56.15E4], p. 56-522.” Eiberger v. West, 247 Ga. 767, 769 (281 SE2d 148). Further McCoy and Burns do not hold, as the dissent suggests, that a directed verdict is appropriate only after the defendant puts in evidence disputing ownership and agency.
Although a plaintiff responding to a motion for summary judgment generally is not required to establish a prima facie case of liability, in the instant case, because of the basis for Air Therm’s motion for summary judgment, Sellers was required to “point to specific evidence giving rise to a triable issue” (Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474)) on whether Air Therm owned the van that ran Sellers off the road and whether the driver of the van was an employee or agent of Air Therm and was driving the vehicle in the course and scope of his employment. Of course, the failure to provide such evidence in this instance would also constitute the failure to establish Sellers’ prima facie case.
Additionally, contrary to the dissent’s position, Sellers’ testimony regarding the painting on the van is not specific evidence giving rise to a triable issue as to ownership and agency nor does such testimony give rise to a presumption of ownership or agency. First, Sellers has never established that the person driving the truck was an agent or employee of Air Therm so as to create the presumption of ownership by Air Therm. Therefore, any presumption arising from an unknown person being in possession of the truck is not relevant. Although in its answer Air Therm denied the allegations in Sellers’ *308complaint that it was the owner of the van, under our current summary judgment law because Air Therm would not have the burden of proof on this issue at trial, it was not required to prove that it was not the owner of the van. Lau’s Corp. v. Haskins, supra at 495.
Second, Sellers did not point to evidence creating an issue for trial on whether an employee or agent of Air Therm was driving the van while it was involved in the collision. Therefore, no presumption that the driver was acting within the scope of his employment can arise.
The dissent’s effort to bootstrap a case for Sellers based on the presumption of ownership and the presumption that an employee was within the scope of his employment is contrary to our law. Neither evidence that a truck had “Southern Bell” lettered on it, nor evidence that a tractor-trailer truck had the letters “UPS” on it, nor evidence that a taxicab had “Checker Cab” lettered on it, nor proof that a locomotive engine had “Southern Railway Company” written on it, unsupported by any other evidence, was sufficient to authorize inferences of ownership or that the locomotive or vehicles were being operated by agents or employees of the defendants in the course of their employment. McCoy v. Southern Bell Tel. &c. Co., supra; Burns v. United Parcel Svc., supra; Clark v. Atlanta Veterans Transp., 113 Ga. App. 531 (148 SE2d 921); Southern R. Co. v. Hullender, 62 Ga. App. 274 (8 SE2d 674).
As the exact posture of Sellers’ evidence is no different from the evidence in the cases cited in the preceding paragraph, the same result must be reached unless these cases are overruled. We cannot merely reach a contrary result based upon theories which are contrary to these precedents.

Judgment affirmed.


Andrews, C. J., Pope, P. J., Johnson, Blackburn and Ruffin, JJ, concur. Eldridge, J., dissents.